DETAILED ACTION
This Office action is in response to the amendment filed on August 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hamamsy (U.S. Pat. No. 4, 902, 942) in view of Gay (U.S. Pat. No. 1, 815, 842).

In re claim 1, El-Hamamsy discloses (Figs. 13) a transformer (transformer 37) with a transformer core (magnetic core of transformer 37), comprising: a first transformer leg (38, 40a-c) which has a first longitudinal axis (See Fig. 13); a second transformer leg (38, 40a-c) which has a second longitudinal axis (See Fig. 13); and a leakage path leg (38, 40a-c) which has a further longitudinal axis (See Fig. 13), the further longitudinal axis of the leakage path leg being situated outside a first plane which is defined by the first longitudinal axis and the second longitudinal axis (See Fig. 13), a primary winding disposed on the first transformer leg (Col. 11, lines 54-67 and Col. 12 lines 1-57); and a secondary winding disposed on the second transformer leg (Col. 11, lines 54-67 and Col. 12 lines 1-57).
El-Hamamsy fails to disclose wherein no winding is disposed on the leakage path leg.
Gay teaches a transformer (Fig. 1), wherein no winding is disposed on the leakage path leg (there’s no winding disposed on the leakage path leg or leg 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of El-Hamamsy wherein no winding is disposed on the leakage path leg, as disclosed in Gay to provide an arrangement of transformer means such that the flow of energy through the transformer means meets with a minimum of impedance provided said flow is in accordance with a predetermined plan but any flow of energy through said transformer means with a very great impedance provided such flow is not in accordance with said predetermined plan (Col. 1, lines 7-16).

In re claim 2, El-Hamamsy discloses a first transformer yoke (upper transformer yoke of transformer 37); and a second transformer yoke (lower transformer yoke of transformer 37), the first transformer leg (38, 40a-c), the second transformer leg (38, 40a-c) and the leakage path leg (38, 40a-c) being arranged between the first transformer yoke and the second transformer yoke (See Fig. 13).

In re claim 3, El-Hamamsy discloses the first transformer yoke (upper transformer yoke of transformer 37), the first transformer leg (38, 40a-c), the second transformer leg (38, 40a-c) and the leakage path leg (38, 40a-c) being of contiguous configuration (See Fig. 13).

In re claim 4, El-Hamamsy discloses an air gap being arranged between the second transformer yoke and the leakage path leg (Col. 9, lines 16-38).

In re claim 5, El-Hamamsy discloses the leakage path leg comprising ferromagnetic powder grains (Col. 4, lines 24-49).

In re claim 6, El-Hamamsy discloses a second plane (See Fig. 13) which is defined by the second transformer leg (38, 40a-c) and the leakage path leg (38, 40a-c) lying perpendicularly with respect to the first plane (See Fig. 13) which is defined by the first and the second longitudinal axis (See Fig. 13).

In re claim 7, El-Hamamsy discloses with a plurality of leakage path legs (38, 40a-c) which in each case have a longitudinal axis, the longitudinal axes of the leakage path legs being situated outside the first plane which is defined by the first longitudinal axis and the second longitudinal axis (See Fig. 13).

In re claim 8, El-Hamamsy discloses the longitudinal axes of at least two leakage path legs (38, 40a-c) defining a plane which runs parallel to the first plane which is defined by the first and the second longitudinal axis (See Fig. 13).

In re claim 9, El-Hamamsy discloses the longitudinal axes of at least two leakage path legs (38, 40a-c) defining a plane which lies perpendicularly with respect to the first plane which is defined by the first and the second longitudinal axis (See Fig. 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838